Exhibit 10.1

[image1.jpg]

 

December 15, 2004

 

employee name                          

500 N. Loop 1604 E., Suite 250

San Antonio, Texas 78232

 

Dear                              :

 

           Reference is here made to that certain letter agreement dated
November 11, 2003, between you and The Exploration Company of Delaware, Inc.
(the "Company"), as amended by that certain letter agreement dated February 12,
2004, between you and the Company (collectively, the "Original Agreement"), and
setting forth those benefits which the Company would provide to you in the event
your employment with the Company is terminated after a "Change in Control of the
Company", as defined in the Original Agreement and under the circumstances
described therein. For your benefit and in order to assure your continued
services for the benefit of the Company, the Company proposes to amend and
restate the Original Agreement in order to create a base level of benefits and
to entitle you to benefits after a "Change in Control of the Company",
regardless of whether your employment with the Company is terminated after such
event. Consequently, the Company proposes that this new agreement (the
"Agreement"), amend, restate, supercede and wholly replace the Original
Agreement in its entirety. It is proposed that the Agreement shall now be as
follows:

 

           The Board of directors (the "Board") of the Company recognizes that
your contribution to the past and future growth and success of the Company has
been and will be substantial, and the Board desires to assure the Company of
your continued services for the benefit of the Company, particularly in the face
of a change in control.

 

           This Agreement therefore sets forth those benefits which the Company
will provide to you in the event of a "Change in Control of the Company" [as
defined in paragraph 2] under the circumstances described below.

 

1.           Term. If a Change in Control of the Company should occur while you
are still an employee of the Company, then this Agreement shall continue in
effect from the date of such Change in Control of the Company for so long as you
remain an employee of the Company, but in no event for more than one full
calendar year following a Change in Control of the Company; provided, however,
that the expiration of the term of this Agreement shall not adversely affect
your rights under this Agreement which have accrued prior to such expiration. If
no Change in Control of the Company occurs before your status as an employee of
the Company is terminated, this Agreement shall expire on your termination date.
Prior to a Change in Control of the Company, your employment may be terminated
by the Company with or without cause at any time upon written notice to you,

employee name

December 15, 2004

Page 2

 

and in such event, you shall not be entitled to any of the benefits provided
hereunder.

 

2.           Change in Control. For purposes of this Agreement, a "Change in
Control of the Company" shall be deemed to have occurred if (A) there shall be
consummated (I) any consolidation or merger of the Company in which the Company
is not the continuing or surviving corporation, or pursuant to which shares of
the Company's Common Stock would be converted in whole or in part into cash,
securities or other property, other than a merger of the Company in which the
holders of the Company's Common Stock immediately prior to the merger have
substantially the same proportionate ownership of common stock of the surviving
corporation immediately after the merger, or (II) any sale, lease, exchange or
transfer (in one transaction or a series of related transactions) of all or
substantially all the assets of the Company, or (B) the shareholders of the
Company shall approve any plan or proposal for the liquidation or dissolution of
the Company, or (C) any "person" [as such term is used in Sections 13(d)(3) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")] other than the Company or a subsidiary thereof or any employee benefit
plan sponsored by the Company or a subsidiary thereof or a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their ownership of stock of the Company, shall become the
beneficial owner (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of the Company representing 20% or more of the combined voting power
of the Company's then outstanding securities ordinarily (and apart from rights
accruing in special circumstances) having the right to vote in the election of
directors, as a result of a tender or exchange offer, open market purchases,
privately negotiated purchases or otherwise, or (D) at any time during a period
of two consecutive years, individuals who at the beginning of such period
constituted the Board of Directors of the Company shall cease for any reason to
constitute at least a majority thereof, unless the election or the nomination
for election by the Company's shareholders of each new director during such
two-year period was approved by a vote of at least two-thirds of the directors
then still in office who were directors at the beginning of such two-year
period, or (E) any other event shall occur that would be required to be reported
in response to Item 6(e) (or any successor provision) of Schedule 14A of
Regulation 14A promulgated under the Exchange Act.

 

3.            Entitlement Following Change in Control. If a Change in Control of
the Company shall occur while you are still an employee of the Company, you
shall be entitled to the payments and benefits provided in paragraph 4 delivered
to you on or before 30 days following the date of the Change in Control of the
Company. However, the Company may defer such delivery to you for up to one full
calendar year from the date of the Change in Control of the Company by
continuing to employ you in the same geographic location and with the same or
substantially the same salary and benefits and comparable duties and
responsibilities as were in effect at the time of the Change in Control of the
Company. Should the Company terminate your employment during such one-year
period, the payments and benefits to which you are entitled under paragraph 4
shall be delivered to you on or before 10 days following the date of your
termination. In the event your employment is not terminated by the Company
within such one-year period, you shall nevertheless become entitled to the
payments and benefits provided in paragraph 4 upon the first anniversary of the
Change in Control of the Company.

 

employee name

December 15, 2004

Page 3

 

4.            Payments and Benefits Due. (i) Subject to the provisions of
paragraph 3 above, in the event of a Change in Control of the Company, you shall
be entitled to an amount equal to the sum of the following:

   

(x)           your full base salary through the date on which your employment by
the Company is terminated at the rate in effect on the date of the Change in
Control of the Company; plus

     

(y)           an amount equal to the product of (a) the sum of your monthly base
salary at the highest rate in effect during the 12-month period immediately
preceding the date of the Change in Control of the Company, multiplied by (b)
the number two, multiplied by (c) the number of years you have been employed by
the Company preceding the date of the Change in Control of the Company (with any
partial year being prorated), but in no event less than six times your monthly
base salary at the highest rate in effect during the 12-month period immediately
preceding the date of the Change in Control of the Company.

 

(ii)           You shall not be required to mitigate the amount of any payment
provided for in this paragraph 4 or in paragraphs 6 or 15 by seeking other
employment or otherwise, nor shall the amount of any payment provided for in
this paragraph 4 be reduced by any compensation earned by you as the result of
employment by another employer after the date of termination of your employment
by the Company, or otherwise.

 

(iii)           The provisions of this Agreement, and any payment provided for
hereunder, shall not reduce any amounts otherwise payable, or in any way
diminish your existing rights, or rights which would accrue solely as a result
of the passage of time, under any employee benefit plan of the Company, any
employment agreement or other contract, plan or arrangement of the Company,
except to the extent necessary to prevent double payment under any other
severance plan or program of the Company in effect at the date of termination of
your employment.

 

5.            Gross-Up Provision. If any portion of any payments received by you
from the Company (whether payable pursuant to the terms of this Agreement or any
other plan, agreement or arrangement with the Company, its successors or any
person whose actions result in a Change in Control of the Company) shall be
subject to the tax imposed by Section 4999 of the Internal Revenue Code of 1986,
as amended (the "Code"), or any successor statutory provision ("Excess Parachute
Payments"), the Company shall pay to you such additional amounts as are
necessary so that, after taking into account any tax imposed by such Section
4999 or any successor statutory provision only on any Net Excess Parachute
Payments (as hereinafter defined), as well as on payments made pursuant to this
sentence, and any federal and state income taxes payable as a result of any
payments due you pursuant to this sentence, you are in the same after-tax
position that you would have been in if such Section 4999 or any successor
statutory provision did not apply and no payments were made pursuant to this
sentence. "Net Excess Parachute Payments" shall mean that amount equal to the
difference between (i) all Excess Parachute Payments and

 

employee name

December 15, 2004

Page 4

 

(ii) all "parachute payments" (as that term is defined in Section 280G of the
Code) attributable to the acceleration of the exercisability of stock options
(or any right to receive cash in lieu thereof) under any plan of the Company or
any successor or person whose actions result in a Change in Control of the
Company.

 

6.           Successor's Binding Agreement. (i) The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company, by agreement in form and substance satisfactory to you, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. Failure of the Company to obtain such agreement prior to the
effectiveness of any such succession shall be a breach of this Agreement and
shall entitle you to compensation from the Company in the same amount and on the
same terms as you would be entitled hereunder if you terminated your employment
on the date of the Change in Control of the Company (whether or not you
terminate your employment). As used in this Agreement, "Company" shall mean the
Company as herein before defined and any successor to its business and/or assets
as aforesaid which executes and delivers the agreement provided for in this
paragraph 6 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. If you received payments pursuant to this
paragraph 6 prior to termination of your employment, you shall not be entitled
to any benefits hereunder at the time of any subsequent termination of your
employment.

 

(ii)           This Agreement shall inure to the benefit of, and be enforceable
by, your personal or legal representatives, executors, administrators,
successors, heirs, distributes, devisees and legatees. If you should die while
any amounts would still be payable to you hereunder if you had continued to
live, all such amounts, unless otherwise provided herein, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee or other
designee or, if there be no such designee, to your estate.

 

7.           Employment. In consideration of the foregoing obligations of the
Company, you agree to be bound by the terms and conditions of this Agreement and
to remain in the employ of the Company during any period following any public
announcement by any person of any proposed transaction or transactions which, if
effected, would result in a Change in Control of the Company until a Change in
Control of the Company has taken place or, in the opinion of the Board, such
person has abandoned or terminated its efforts to effect a Change in Control of
the Company. Subject to the foregoing, nothing contained in this Agreement shall
impair or interfere in any way with your right to terminate your employment or
the right of the Company to terminate your employment with or without cause
prior to a Change in Control of the Company. Nothing contained in this Agreement
shall be construed as a contract of employment between the Company and you or as
a right for you to continue in the employ of the Company, or as a limitation of
the right of the Company to discharge you with or without cause prior to a
Change in Control of the Company.

 

employee name

December 15, 2004

Page 5

 

8.           Injunctive Relief. You acknowledge and agree that the remedy of the
Company at law for any breach of the covenants and agreements contained in
paragraph 8 of this Agreement will be inadequate, and that the Company shall be
entitled to injunctive relief as its sole and exclusive remedy against any such
breach or any threatened breach. You represent and agree that such injunctive
relief shall not prohibit you from earning a livelihood acceptable to you. The
Company waives all right to any claim for damages or set-off in connection with
any such breach of such covenants and agreements.

 

9.           Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company should be directed to the attention of the Chief
Financial Officer of the Company, or to such other address as either party may
have furnished to the other in writing in accordance herewith, except that
notices of change of address shall be effective only upon receipt.

 

10.           Indemnification. The Company will indemnify you to the fullest
extent permitted by the laws of the State of Delaware and the by-laws of the
Company as in effect on the date of the Change in Control of the Company, in
respect of all your services rendered to the Company and its subsidiaries prior
to the date on which your employment is terminated. You shall be entitled to the
protection of any insurance policies the Company now or hereafter maintains
generally for the benefit of its directors, officers and employees (but only to
the extent of the coverage afforded by the existing provisions of such policies)
to protect against all costs, charges and expenses whatsoever incurred or
sustained by you in connection with any action, suit or proceeding to which you
may be made a party by reason of your being or having been a director, officer
or employee of the Company or any of its subsidiaries during your employment
therewith.

 

11.           Further Assurances. Each party hereto agrees to furnish and
execute such additional forms and documents, and to take such further action, as
shall be reasonable and customarily required in connection with the performance
of this Agreement or the payment of benefits hereunder.

 

12.           Miscellaneous. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by you and such officer as may be specifically designated by
the Board of the Company. No waiver by either party hereto at any time of any
breach by the other party hereto of, or compliance with, any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
express or implied, with respect to the subject matter hereof have been made by
either party which are not set forth expressly in this Agreement. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Texas.

 

employee name

December 15, 2004

Page 6

 

13.           Validity. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

14.           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

15.           Legal Fees and Expenses. In addition to any other benefits to
which you may be entitled hereunder, the Company shall pay all legal fees and
expenses which you may incur as a result of the Company's contesting the
validity, enforceability or your interpretation of, or determinations under,
this Agreement or otherwise as a result of any termination as a result of which
you are entitled to the benefits set forth in this Agreement.

 

16.           Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by arbitration in
San Antonio, Texas, in accordance with the rules of the American Arbitration
Association then in effect. Judgment may be entered on the arbitrator's award
(which the parties agree may include any measure or type of damages or other
remedy available at law or in equity) in any court having jurisdiction;
provided, however, that you shall be entitled to seek specific performance of
your right to be paid until the date on which your employment is terminated
during the pendency of any dispute or controversy arising under or in connection
with this Agreement.

 

           If this Agreement correctly sets forth our agreement on the subject
matter hereof, kindly sign and return to the Company the enclosed copy of this
Agreement which will then constitute our agreement on this subject.

     

Sincerely,

     

THE EXPLORATION COMPANY OF

 

DELAWARE, INC.

         

By: /s/James E. Sigmon

 

Its: President                      

   

 

employee name

December 15, 2004

Page 7

   

AGREED TO this ____ day of

_____________, 2004.

   

_____________________________

employee name

     

--------------------------------------------------------------------------------------------------

--------------------------------------------------------------------------------------------------

     

Agreements identical to the forgoing were entered into by and between the
Exploration Company of Delaware, Inc., and its officers and employees, except
for the following differences in the Agreements entered into with the following
officers:

 


Name

Severance Amount
in Section 4(i)(y)





Mr. James E. Sigmon

(y)    an amount equal to the product of (a) the sum of your annual base salary
at the highest rate in effect during the 12-month period immediately preceding
the date of the Change in Control of the Company, multiplied by (b) the number
three





Mr. James J. Bookout
Mr. Roberto R. Thomae
and Mr. Peter M. Stark

(y)    an amount equal to the product of (a) the sum of your annual base salary
at the highest rate in effect during the 12-month period immediately preceding
the date of the Change in Control of the Company, multiplied by (b) the number
two





































